Citation Nr: 0417524	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


	INTRODUCTION

The appellant had active service from March 1943 to February 
1946 and from May 1951 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO increased to 
50 percent the evaluation assigned to service-connected PTSD.  
The appellant disagreed and this appeal ensued.  

In June 2004, the Board granted the appellant's motion to 
advance the case on the docket.  See 38 C.F.R. § 20.900(c) 
(2003).  

In June 2004, the Board received a statement from the 
appellant in which he argued that the effective date for the 
evaluation of PTSD should be earlier than August 21, 1998.  
This claim for an earlier effective date has not been 
adjudicated by the RO and is referred for appropriate action.  


FINDING OF FACT

The appellant's PTSD is manifested by disturbances of 
motivation and mood that reduce his reliability and 
productivity and cause occupational and social 
impairment, and a history of suicidal ideation without 
current suicidal thoughts.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The provisions of 38 U.S.C.A. § 5103(a) state that 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA must notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In Pelegrini v. Principi, 17 
Vet. App. 412, 416-22 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable rating 
decision on a claim for VA benefits.  In the present case, 
VA received a substantially complete application for an 
increased evaluation in April 2001.  By July and October 2001 
letters, and by a January 2002 letter, the RO notified the 
appellant of the evidence necessary to establish the benefits 
he sought, the information and evidence needed from him and 
what he could do to help the claim, when and where to send 
the information or evidence, what has been done to help his 
claim, and who to call to answer any questions.  Thereafter, 
in a rating decision dated in May 2002 denied an granted the 
increase to 50 percent and denied an evaluation in excess of 
50 percent.  

The VCAA notice, to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 17 Vet. App. at 
422.  This new " fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the four letters discussed above 
between July 2001 and January 2002 did not contain notice of 
the "fourth element," the Board finds the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In a July 2002 letter, the 
RO again discussed the information and evidence necessary to 
substantiate the claim and the appellant's responsibility to 
provide this information and evidence in support of his 
claim.  The letter further noted that he had to provide 
sufficient information about treatment sources so as to allow 
VA to request them.  In August and October 2003 letters, the 
RO told the appellant of outstanding evidence and the means 
by which he could help obtain these records.   In addition, 
by a September 2002 statement of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the claim.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the claimant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance must also include a 
medical examination or opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

The record includes VA clinical records, VA examinations, and 
additional evidence (of a medical and a lay nature) received 
from private health car providers identified by the 
appellant.  These records were received in response to 
letters sent to these providers by VA on behalf of the 
appellant.  VA has undertaken all necessary and reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought.  

In June 2004, the Board received a statement from the 
appellant in which he stated: "This information is contained 
in my previous application and appeals."  The appellant 
provided a list of doctors and health-care providers and a 
list of prescribed medications.  Many of the doctors and 
health-care providers listed had treated the appellant for 
conditions other than his service-connected psychiatric 
disability.  For example, he listed a cardiologist, a 
urologist, internists, vascular surgeons, orthopedic 
surgeons, a neurosurgeon, neurologists, a nephrologist, and a 
physical therapist.  Records from some of these doctors and 
health care providers (those dealing with his psychiatric 
disability) have already been associated with the claims 
file, while the remainder, by their nature, would address 
matters other than the appellant's psychiatric 
symptomatology.  As such, these other records are not 
necessary to substantiate the claim at issue and there is no 
need for further assistance to obtain them.  Similarly, the 
list of medications provided included many prescribed for 
non-psychiatric disorders.  Those prescribed for the service-
connected PTSD were previously disclosed in the evidence of 
record.  

The appellant listed a family physician and a psychiatrist 
listed in his June 2004 statement, both of whom ostensibly 
relevant to the claim.  The claims file includes records from 
both.  The family physician provided medical records in May 
2001, October 2001, and June 2002.  The psychiatrist listed, 
a VA psychiatrist, is the treating psychiatrist who prepared 
many of the VA clinical records associated with the claims 
file.  The record thus includes medical evidence from these 
sources that is necessary to substantiate the claim at issue.  
There is no need for further assistance to obtain them.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2003).  
If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2003); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

As provided in a General Rating Formula for Mental Disorders, 
in the VA Schedule for Rating Disabilities, the criteria 
pursuant to Diagnostic Code 9411 for PTSD provides for the 
following ratings relevant to this claim:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating assigned should be based on all the evidence of record 
bearing on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2003).  When evaluating the level of disability 
from a mental disorder, the rating should account for the 
extent of social impairment, but it should not be based 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2003).  Delirium, dementia, and amnestic and 
other cognitive disorders shall be evaluated under the 
general rating formula for mental disorders; neurologic 
deficits or other impairments stemming from the same etiology 
(e.g., a head injury) shall be evaluated separately and 
combined with the evaluation for delirium, dementia, or 
amnestic or other cognitive disorder (see Sec. 4.25).  
38 C.F.R. § 4.126(c).  

III.  Analysis

The RO established service connection for PTSD in a November 
1998 rating decision and assigned a 30 percent evaluation.  
That evaluation was based on the results of a VA examination 
in September 1998 showing, in part, a GAF score of 65.  Also 
of record was VA clinical records in January and February 
1998 and a VA evaluation in July 1998 discussing the 
appellant as being in some distress due to his combat 
experiences.  He was in these records described as alert, 
anxious, and depression.  At the time he denied suicidal 
ideation.  

In April 2001, the appellant filed for an increased 
evaluation.  The RO granted an increase to 50-percent 
disabling in a May 2002 rating decision.  The evidence 
relevant to this claim begins with a May 2001 private 
cardiologist's report noting the appellant as having anxiety 
observed in a hospital setting to include nightmares and 
adverse situational reactions.  In another May 2001 
statement, the appellant's family physician wrote that he 
knew of the appellant's emotional difficulties, had recently 
become aware of its connection to his service, and opined 
that he needed and deserved additional assistance from VA.  

VA examination in June 2001 revealed the appellant in no 
acute distress, neatly dressed and properly groomed, 
exhibiting no unusual behavior or psychomotor activity.  
Speech was normal.  Attitude was cooperative and attentive.  
Mood was a mixture of depression, anxiety, and despair.  
Affect was consistent with mood.  There was no evidence of 
hallucinations or delusions.  Intellectual functioning placed 
him in the average range of intelligence.  Memory was 
preserved and he was oriented in all three spheres.  Insight 
and judgment were sound.  It was noted that the appellant 
stated he remained in bed most of the time due to orthopedic 
impairments.  There he read books, and when not in bed he 
went to the library.  Until July 1998, he asserted, he played 
golf, but has not played since then apparently.  The examiner 
noted that the appellant's first wife died in 1976, that he 
remarried in 1980, and that he and his spouse live in a 
single-family house.  The diagnosis was chronic PTSD and the 
GAF score was 55 current and 57 within the prior year.  

Private psychiatric clinic records in January 2003 revealed a 
diagnosis of fatigue partially related to depression.  It was 
noted that he reported his depression as terrible for the 
previous two months, worse than it had ever been, and that he 
had a history of suicidal ideation.  He bought a pistol about 
two months previously, though he was not sure what he would 
do with it.  He voluntarily gave the pistol to a stepson and 
the pistol is no longer in his house.  He reported no current 
suicidal plans and no thoughts of suicide on the day of 
evaluation.  Follow-up notes in January and February 2003 
indicated the depression as the same and no suicidal 
ideation.  

A private psychiatrist in a February 2003 report indicated 
the appellant was married to his second wife of 23 years.  
The appellant was oriented in all three spheres, had intact 
memory, showed appropriate abstract thinking, and had good 
judgment and insight.  He was casually dressed and 
cooperative, and had clear and coherent speech, logical and 
goal directed thought processes, and appropriate affect.  It 
was noted that the appellant indicated at night he 
occasionally saw something go across his bed as a visual 
hallucination.   He acknowledged obsessions and compulsions 
with checking locks and a phobia of heights.  He denied any 
illusions, auditory hallucinations, delusions, homicidal 
thoughts, or suicidal thoughts.  The diagnoses included 
moderate recurrent major depression, no suicidal or homicidal 
ideation or psychosis, and probable PTSD by history and 
symptoms.  The GAF score was "around 50".  

The report of a private psychiatric hospitalization in March 
and April 2003 indicated that the appellant was referred by 
his family physician after two recent psychiatric consults.  
The report noted prior private hospitalizations, including 
one in 1977 after the appellant's first spouse suddenly died.  
The examiner noted that the appellant, while not currently 
suicidal, previously owned a gun when his wife was 
hospitalized (presumably his first spouse); though he no 
longer owns the weapon, he had apparently asked for it 
recently.  Nonetheless, he denied being suicidal and the 
family reported he had not made a suicide attempt.  It was 
also noted he was having nightmares about his time in service 
and about people being under his bed.  It was further noted 
that the appellant and his spouse attend church.  Mental 
status examination revealed an alert and oriented person, 
somewhat apprehensive about being there but never 
inappropriate or hostile or threatening.  He had no thought 
disorganization, but did lose his train of thought and had 
trouble recalling some words.  There were no delusions or 
hallucinations.  His mood was depressed and anxious, and his 
affect congruent with his mood.  He denied any intent to harm 
himself or others, and his spouse had no current concerns 
that he was intent on harming himself or others.  His 
judgment and insight were accessible asserts as was his 
premorbid intelligence.  There was some short-term memory 
impairment, but his long-term recall was intact in 
considerable detail.  He had no erosion of executive capacity 
and his reasoning ability was intact as were basic 
calculations.  The diagnoses included depressive disorder, 
cognitive disorder, anxiety disorder, and rule out sleep 
disorder such as obstructive sleep apnea.  The current GAF 
was listed as "no higher than 70", as was the highest score 
in the previous year.  

Private hospital records in April 2003 revealed diagnoses of 
PTSD, severe and recurrent major depression disorder, and 
malingering.  The GAF score was 40 currently, and 60 within 
the previously year.  No flashbacks or nightmares were noted 
by the appellant or the hospital staff, nor was the appellant 
acutely suicidal or hallucinating at the time of discharge.  
Mental status evaluation indicated adequate dressing and 
grooming, cooperative, good eye contact, coherent and goal 
directed speech, intact thought processes, anxious and 
depressed mood with appropriate affect, intact memory, and 
fair insight and judgment.  The examiner remarked that 
malingering could not be ruled out because the appellant was 
attempting to justify a 100 percent schedular evaluation.  

VA clinical records in June 2003 indicated that the appellant 
had no active suicidal thoughts, he had had such thoughts in 
the past and recently had removed from his house a gun.  His 
mood was depressed.  

VA examination in August 2003 indicated the appellant lived 
with his spouse in a three-bedroom home.  He could not walk 
as much as he had in earlier years due to orthopedic 
disorders, and indicated he spent much time watching 
television, reading, and attending church when physically 
able.  Mental status examination showed the appellant to be 
neatly dressed and properly groomed.  He was cooperative and 
attentive.  He exhibited no unusual behavior or psychomotor 
activity.  He speech was normal.  He described his mood as 
irritable, angry, and depressed.  His affect was depressed.  
There was no evidence of thought disorder.  Memory was 
intact.  Orientation was within normal limits.  His insight 
was developed and his judgment sound.  The impression was 
chronic PTSD, with a GAF score of 45 current and 46 within 
the previous year.  

The currently assigned 50-percent evaluation is assigned in 
large measure in response to findings in the above evidence 
of reduced reliability and productivity due to disturbances 
of mood and motivation.  There does not appear from this 
evidence to be such findings as flattened affect, impairment 
of speech, memory, judgment, or abstract thinking, panic 
attacks, difficulty in understanding complex commands, or 
difficulty in establishing and maintaining effective work and 
social relationships.  Instead, the evidence reported mood 
impairments manifested by nightmares, adverse situational 
reactions, and emotional difficulties.  

As for the criteria for a 70-percent evaluation, there is no 
indication from the evidence that the appellant has 
intermittently illogical, obscure, or irrelevant speech, or 
near-continuous panic or depression that affects his 
independent functioning, or impaired impulse control and 
unprovoked irritability or violence.  Nor is there any 
indication of spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
worklike circumstances, or an inability to establish and 
maintain effective relationships.  Two criteria for the 70 
percent evaluation were discussed - obsessional rituals and 
suicidal ideation.  As for obsessional rituals, the February 
2003 report of a private psychiatric indicated the appellant 
acknowledged obsessions and compulsions, for example with 
security by checking locks.  Such obsessional or compulsive 
issues were not otherwise noted in the record.  As for 
suicidal ideation, VA examination in June 2001 was silent as 
to suicidal ideation.  Private psychiatric clinical records 
in January 2003 noted a history of suicidal ideation, though 
the February 2003 private psychiatrist's report noted that 
the appellant denied suicidal ideation.  In March 2003, it 
was noted the appellant was not current suicidal; however, it 
was also noted he had previously owned a gun when his wife 
was hospitalized, no longer owned it, but recently asked for 
it.  The report describing this is somewhat confusing, and it 
is not clear if the weapon discussed and the appellant's 
ownership was contemporaneous with his first wife's death in 
the 1970s or more recent.  Nonetheless, he denied current 
suicidal ideation, and no such ideation was noted in private 
hospital records of April 2003, VA clinical records of June 
2003, or VA examination in August 2003.  

This one notation of obsessional traits and these limited 
findings of past suicidal ideation without present suicidal 
intent provide little correspondence with the intent of the 
70-percent criteria, which looks toward these findings as 
impairing the appellant occupationally and socially.  Of 
interest are the GAF scores.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The VA examination in November 1998, on which the original 
30-percent evaluation was based, was 65.  Scores within the 
range of 61 to 70 represent "some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 32.  VA examination in June 2001 
found a GAF score of 55 currently and of 57 within the 
previous year.  Scores within the range of 51 to 60 represent 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers."  Id.  Private 
clinical records in March and April 2003 found a GAF score no 
higher than 70, while private hospital records in April 2003 
noted a current GAF score of 40 and of 60 within the previous 
year.  VA examination in August 2003 concluded with a GAF 
score of 45 currently and of 46 within the year.  

GAF scores from 41 to 50 correspond to "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  These findings appear to show a trend 
of more serious symptoms over the last several years.  The 
50-percent evaluation assigned in the May 2002 rating 
decision corresponds with this increase.  The GAF scores of 
45 in August 2003 or of 40 in April 2003 alone do not support 
a further 70-percent evaluation, for the remaining GAF scores 
generally support the conclusion of moderate to moderately 
severe symptomatology that is indicative of a 50-percent 
evaluation.  Although there is one indication in the record 
of obsessions and an unspecific indication of suicidal 
ideation, these findings and the overall trend of the 
GAF scores do not support an increased evaluation.  Nor is 
there any indication of gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name, that 
would indicate total occupational and social impairment in 
support of a 100 percent evaluation.  

In a commentary noted in April 2003 private hospital records, 
a physician opined that malingering could not be ruled out 
because the appellant was attempting to justify a 100 percent 
schedular evaluation.  This comment has not been a factor in 
the analysis set forth in this decision.  The appellant's 
representative in a May 2004 statement argued that the 
physicians opinion was erroneous and false.  The Board's 
analysis has ignored the physician's comment, for it appears 
solely based on the appellant's status as a claimant before 
VA.  As a general rule, all claimants before VA seek 
benefits, and this fact alone does not cast doubt on their 
veracity.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 50-percent for 
PTSD.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



